 



EXHIBIT 10.1

          Contact:   Customer Services — CTSLink     Wells Fargo Bank Minnesota,
N.A.     Securities Administration Services     7485 New Horizon Way    
Frederick, MD 21703     www.ctslink.com
 
  Telephone:   (301) 815-6600
 
  Fax:   (301) 315-6660

SMT SERIES 2004-12
Record Date: March 31, 2006
Distribution Date: April 20, 2006
Certificateholder Distribution Summary

                                                                               
                                      Certificate     Certificate              
                                            Class     Pass-Through     Beginning
    Interest     Principal     Current     Ending Certificate     Total    
Cumulative     Class     CUSIP     Description     Rate     Certificate Balance
    Distribution     Distribution     Realized Loss     Balance     Distribution
    Realized Loss                                                              
       
A-1
    81744FFY8     SEN       5.04625 %       195,421,041.38         821,786.19  
      10,770,625.22         0.00         184,650,416.16         11,592,411.41  
      0.00      
A-2
    81744FFZ5     SEN       4.95688 %       104,059,086.60         429,840.34  
      8,193,872.16         0.00         95,865,214.44         8,623,712.50      
  0.00      
A-3
    81744FGA9     SEN       4.98688 %       89,305,090.71         370,973.64    
    7,045,696.13         0.00         82,259,394.59         7,416,669.77        
0.00      
X-A1
    81744FGB7     IO       0.66804 %       0.00         166,720.33         0.00
        0.00         0.00         166,720.33         0.00      
X-A2
    81744FGC5     IO       0.94291 %       0.00         70,143.22         0.00  
      0.00         0.00         70,143.22         0.00      
X-B
    81744FGD3     IO       0.20836 %       0.00         2,141.12         0.00  
      0.00         0.00         2,141.12         0.00      
B-1
    81744FGF8     SUB       5.27625 %       8,588,000.00         37,760.36      
  0.00         0.00         8,588,000.00         37,760.36         0.00      
B-2
    81744FGG6     SUB       5.62625 %       6,134,000.00         28,759.51      
  0.00         0.00         6,134,000.00         28,759.51         0.00      
B-3
    81744FGH4     SUB       6.02625 %       3,680,000.00         18,480.50      
  0.00         0.00         3,680,000.00         18,480.50         0.00      
B-4
    81744FGJ0     SUB       5.68252 %       2,453,000.00         11,616.03      
  0.00         0.00         2,453,000.00         11,616.03         0.00      
B-5
    81744FGK7     SUB       5.68252 %       920,000.00         4,356.60        
0.00         0.00         920,000.00         4,356.60         0.00      
B-6
    81744FGL5     SUB       5.68252 %       2,762,778.00         13,082.96      
  0.00         0.00         2,762,778.00         13,082.96         0.00      
A-R
    81744FGE1     RES       5.13316 %       0.00         0.12         0.00      
  0.00         0.00         0.12         0.00                                  
                                     
Totals
                            413,322,996.69         1,975,660.92        
26,010,193.51         0.00         387,312,803.19         27,985,854.43        
0.00                                                                      

All distributions required by the Pooling and Servicing Agreement have been
calculated by the Certificate Administrator on behalf of the Trustee.

 



--------------------------------------------------------------------------------



 



Principal Distribution Statement

                                                                               
                                            Beginning     Scheduled  
Unscheduled                                               Original Face    
Certificate     Principal   Principal           Realized     Total Principal    
Ending Certificate     Ending Certificate     Total Principal     Class    
Amount     Balance     Distribution   Distribution   Accretion   Loss    
Reduction     Balance     Percentage     Distribution                          
                         
A-1
      380,510,000.00         195,421,041.38         1,329.92       10,769,295.30
      0.00       0.00         10,770,625.22         184,650,416.16        
0.48527086         10,770,625,22      
A-2
      208,392,000.00         104,059,086.60         380.27       8,193,491.89  
    0.00       0.00         8,193,872.16         95,865,214.44        
0.46002349         8,193,872.16      
A-3
      218,330,615.00         89,305,090.71         0.00       7,045,696.13      
0.00       0.00         7,045,696.13         82,259,394.59         0.37676528  
      7,045,696.13      
X-A1
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00      
X-A2
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00      
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00      
B-1
      8,588,000.00         8,588,000.00         0.00       0.00       0.00      
0.00         0.00         8,588,000.00         1.00000000         0.00      
B-2
      6,134,000.00         6,134,000.00         0.00       0.00       0.00      
0.00         0.00         6,134,000.00         1.00000000         0.00      
B-3
      3,680,000.00         3,680,000.00         0.00       0.00       0.00      
0.00         0.00         3,680,000.00         1.00000000         0.00      
B-4
      2,453,000.00         2,453,000.00         0.00       0.00       0.00      
0.00         0.00         2,453,000.00         1.00000000         0.00      
B-5
      920,000.00         920,000.00         0.00       0.00       0.00      
0.00         0.00         920,000.00         1.00000000         0.00      
B-6
      2,762,778.00         2,762,778.00         0.00       0.00       0.00      
0.00         0.00         2,762,778.00         1.00000000         0.00      
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00                              
                       
Totals
      831,770,493.00         413,322,996.69         1,710.19       26,008,483.32
      0.00       0.00         26,010,193.51         387,312,803.19        
0.46564865         26,010,193.51                                                
   

Principal Distribution Factors Statement

                                                                               
                                            Beginning     Scheduled  
Unscheduled                                         Ending                
Original Face     Certificate     Principal   Principal           Realized    
Total Principal     Ending Certificate     Certificate     Total Principal    
Class     Amount     Balance     Distribution   Distribution   Accretion   Loss
    Reduction     Balance     Percentage     Distribution                      
                             
A-1
      380,510,000.00         513.57662448         0.00349510       28.30226617  
    0.00000000       0.00000000         28.30576127         485.27086321        
0.48527086         28.30576127      
A-2
      208,392,000.00         499.34300069         0.00182478       39.31768921  
    0.00000000       0.00000000         39.31951399         460.02348670        
0.46002349         39.31951399      
A-3
      218,330,615.00         409.03604247         0.00000000       32.27076574  
    0.00000000       0.00000000         32.27076574         376.76527678        
0.37676528         32.27076574      
X-A1
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000      
X-A2
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000      
X-B
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000      
B-1
      8,588,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-2
      6,134,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-3
      3,680,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-4
      2,453,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-5
      920,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-6
      2,762,778.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
A-R
      100.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000                                                  
 

 



--------------------------------------------------------------------------------



 



Interest Distribution- Statement

                                                                               
                                                                        Payment
                                                                            of  
    Non-               Remaining     Ending                       Current    
Beginning     Current   Unpaid   Current   Supported               Unpaid    
Certificate/                 Accrual     Certificate     Certificate/    
Accrued   Interest   Interest   Interest     Total Interest     Interest    
Notational     Class     Accural Dates     Days     Rate     Notional Balance  
  Interest   Shortfall   Shortfall   Shortfall(1)     Distribution    
Shortfall(2)     Balance                                                        
 
A-1
    03/20/06 – 04/19/06     30       5.04625 %       195,421,041.38        
821,786.19       0.00       0.00       0.00         821,786.19         0.00    
    184,650,416.16      
A-2
    03/20/06 – 04/19/06     30       4.95688 %       104,059,086.60        
429,840.34       0.00       0.00       0.00         429,840.34         0.00    
    95,865,214.44      
A-3
    03/20/06 – 04/19/06     30       4.98688 %       89,305,090.71        
371,128.14       0.00       0.00       154.50         370,973.64         0.00  
      82,259,394.59      
X-A1
    03/01/06 – 03/30/06     30       0.66804 %       299,480,127.98        
166,720.33       0.00       0.00       0.00         166,720.33         0.00    
    280,515,630.60      
X-A2
    03/01/06 – 03/30/06     30       0.94291 %       89,305,090.71        
70,172.43       0.00       0.00       29.21         70,143.22         0.00      
  82,259,394.59      
X-B
    03/01/06 – 03/30/06     30       0.20836 %       18,402,000.00        
3,195.22       0.00       0.00       0.00         2,141.12         0.00        
18,402,000.00      
B-1
    02/20/06 – 03/19/06     30       5.27625 %       8,588,000.00        
37,760.36       0.00       0.00       0.00         37,760.36         0.00      
  8,588,000.00      
B-2
    03/20/06 – 04/19/06     30       5.62625 %       6,134,000.00        
28,759.51       0.00       0.00       0.00         28,759.51         0.00      
  6,134,000.00      
B-3
    03/20/06 – 04/19/06     30       6.02625 %       3,680,000.00        
18,480.50       1,054.09       1,054.09       0.00         18,480.50        
0.00         3,680,000.00      
B-4
    03/01/06 – 03/30/06     30       5.68252 %       2,453,000.00        
11,616.03       0.00       0.00       0.00         11,616.03         0.00      
  2,453,000.00      
B-5
    03/01/06 – 03/30/06     30       5.68252 %       920,000.00         4,356.60
      0.00       0.00       0.00         4,356.60         0.00        
920,000.00      
B-6
    03/01/06 – 03/30/06     30       5.68252 %       2,762,778.00        
13,082.96       0.00       0.00       0.00         13,082.96         0.00      
  2,762,778.00      
A-R
    N/A     N/A       5.13316 %       0.00         0.00       0.00       0.00  
    0.00         0.12         0.00         0.00                                
                           
Totals
                                      1,976,898.61       1,054.09       1,054.09
      183.71         1,975,660.92         0.00                                  
                                 

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
Interest Distribution Factors Statement

                                                                               
                                                            Beginning          
  Payment of                               Remaining     Ending                
            Current     Certificate/             Unpaid           Non-Supported
              Unpaid     Certificate/                   Original Face    
Certificate     Notional     Current   Interest   Current Interest   Interest  
  Total Interest     Interest     Notational             Class     Amount    
Rate     Balance     Accrued Interest   Shortfall   Shortfall(1)   Shortfall    
Distribution     Shortfall(2)     Balance                                      
                     
A-1
      380,510,000.00         5.04625 %       513.57662448         2.15969670    
  0.00000000       0.00000000       0.00000000         2.15969670        
0.00000000         485.27086321              
A-2
      208,392,000.00         4.95688 %       499.34300069         2.06265279    
  0.00000000       0.00000000       0.00000000         2.06265279        
0.00000000         460.02348670              
A-3
      218,330,615.00         4.98688 %       409.03604247         1.69984471    
  0.00000000       0.00000000       0.00070764         1.69913706        
0.00000000         376.76527678              
X-A1
      0.00         0.66804 %       508.53983851         0.28310369      
0.00000000       0.00000000       0.00000000         0.28310369        
0.00000000         476.33669201              
X-A2
      0.00         0.94291 %       409.03604247         0.32140444      
0.00000000       0.00000000       0.00013379         0.32127066        
0.00000000         376.76527678              
X-B
      0.00         0.20836 %       1000.00000000         0.17363439      
0.00000000       0.00000000       0.00000000         0.11635257        
0.00000000         1000.00000000              
B-1
      8,588,000.00         5.27625 %       1000.00000000         4.39687471    
  0.00000000       0.00000000       0.00000000         4.39687471        
0.00000000         1000.00000000              
B-2
      6,134,000.00         5.62625 %       1000.00000000         4.68854092    
  0.00000000       0.00000000       0.00000000         4.68854092        
0.00000000         1000.00000000              
B-3
      3,680,000.00         6.02625 %       1000.00000000         5.02187500    
  0.28643750       0.28643750       0.00000000         5.02187500        
0.00000000         1000.00000000              
B-4
      2,453,000.00         5.68252 %       1000.00000000         4.73543824    
  0.00000000       0.00000000       0.00000000         4.73543824        
0.00000000         1000.00000000              
B-5
      920,000.00         5.68252 %       1000.00000000         4.73543478      
0.00000000       0.00000000       0.00000000         4.73543478        
0.00000000         1000.00000000              
B-6
      2,762,778.00         5.68252 %       1000.00000000         4.73543658    
  0.00000000       0.00000000       0.00000000         4.73543658        
0.00000000         1000.00000000              
A-R
      100.00         5.13316 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000         1.20000000        
0.00000000         0.00000000                                                  
         

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
Per $1 denomination

 



--------------------------------------------------------------------------------



 



Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    28,087,835.50  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    47,355.31  
Realized Loss (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    28,135,190.81  
 
       
Withdrawals
       
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement for Servicer Advances
    45,348.81  
Total Administration Fees
    103,987.57  
Payment of Interest and Principal
    27,985,854.43  
 
     
Total Withdrawals (Pool Distribution Amount)
    28,135,190.81  
 
       
Ending Balance
    0.00  
 
     

Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    183.71  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    183.71  
 
     

Administration Fees

         
Gross Servicing Fee*
    101,287.42  
Master Servicing Fee
    2,700.15  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
 
       
Total Administration Fees
    103,987.57  
 
     

 

*   Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP; MORGAN STANLEY
DEAN WITTER; PHH US MTG CORP

 



--------------------------------------------------------------------------------



 



Reserve Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance  
Class X-A1 Pool 1 Comp. Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-A1 Pool 2 Comp. Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-A2 Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-B Sub Amount
    1,000.00       1,054.09       1,054.09       1,000.00  

Collateral Statement

          Collateral Description   Fixed & Mixed Arm
Weighted Average Gross Coupon
    6.068300 %
Weighted Average Net Coupon
    5.693182 %
Weighted Average Pass-Through Rate
    4.912471 %
Weighted Average Remaining Term
    324  
 
       
Beginning Scheduled Collateral Loan Count
    1,034  
Number of Loans Paid in Full
    55  
Ending Scheduled Collateral Loan Count
    979  
 
       
Beginning Scheduled Collateral Balance
    324,017,906.89  
Ending Scheduled Collateral Balance
    305,053,409.51  
Ending Actual Collateral Balance at 31-Mar-2006
    305,053,736.93  
 
       
Monthly P&I Constant
    1,640,241.79  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Scheduled Principal
    1,710.19  
Unscheduled Principal
    18,962,787.19  

 



--------------------------------------------------------------------------------



 



                          Group   Group One   Group Two   Total Collateral
Description   Mixed ARM   6 Month LIBOR ARM   Mixed ARM
Weighted Average Coupon Rate
    6.106947       5.995878       6.068300  
Weighted Average Net Rate
    5.731909       5.620610       5.693182  
Weighted Average Remaining Term
    323       327       324  
Record Date
    03/31/2006       03/31/2006       03/31/2006  
Principal and Interest Constant
    1,076,538.08       563,703.71       1,640,241.79  
Beginning Loan Count
    648       386       1,034  
Loans Paid in Full
    33       22       55  
Ending Loan Count
    615       364       979  
Beginning Scheduled Balance
    211,275,760.23       112,742,146.66       324,017,906.89  
Ending Scheduled Balance
    200,505,135.01       104,548,274.50       305,053,409.51  
Scheduled Principal
    1,329.92       380.27       1,710.19  
Unscheduled Principal
    10,769,295.30       8,193,491.89       18,962,787.19  
Scheduled Interest
    1,075,208.16       563,323.44       1,638,531.60  
Servicing Fee
    66,030.38       35,257.04       101,287.42  
Master Servicing Fee
    1,760.63       939.52       2,700.15  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    1,007,417.15       527,126.88       1,534,544.03  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Additional Reporting – Deal Level
Miscellaneous Reporting

         
Rapid Prepay Event?
  NO  
Underlying Certificate Balance
    82,259,394.61  
Underlying Certificate Interest
    441,116.86  
Underlying Certificate Principal
    7,045,696.10  

Additional Reporting – Group Level
Miscellaneous Reporting

         
Group One
       
One Month Libor Loan Balance
    111,068,877.50  
Six Month Libor Loan Balance
    89,436,257.51  
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
Pro Rata Senior Percent
    92.495723 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
 
       
Group Two
       
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
Pro Rata Senior Percent
    92.298302 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                  DELINQUENT     BANKRUPTCY     FORECLOSURE    
REO     TOTAL         No. of   Principal           No. of     Principal        
  No. of     Principal           No. of     Principal           No. of    
Principal         Loans   Balance           Loans     Balance           Loans  
  Balance           Loans     Balance           Loans     Balance    
 
                                                                               
                       
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00      
30 Days
  21     8,439,315.47       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     21       8,439,315.47    
 
60 Days
  4     1,067,712.53       60 Days     0       0.00       60 Days     0      
0.00       60 Days     0       0.00       60 Days     4       1,067,712.53      
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00      
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00      
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00      
180+ Days
  1     185,466.73       180+ Days     0       0.00       180+ Days     0      
0.00       180+ Days     0       0.00       180+ Days     1       185,466.73    
                                                                     
 
  26     9,692,494.73             0       0.00             0       0.00        
    0       0.00             26       9,692,494.73      
 
                                                                               
                       
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal    
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance    
 
                                                                               
                       
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %    
30 Days
  2.145046%     2.766501 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     2.145046%       2.766501 %    
60 Days
  0.408580%     0.350008 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.408580%       0.350008 %    
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %    
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %    
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %    
180+ Days
  0.102145%     0.060798 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.102145%       0.060798 %                                    
                                   
 
  2.655771%     3.177307 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
2.655771%       3.177307 %    
 
                                                                               
                                                                               
                   

                                 
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     47,355.31  

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                                  DELINQUENT     BANKRUPTCY     FORECLOSURE    
REO     TOTAL     Group One                                                    
                                    No. of   Principal           No. of    
Principal           No. of     Principal           No. of     Principal        
  No. of     Principal         Loans   Balance           Loans     Balance      
    Loans     Balance           Loans     Balance           Loans     Balance  
 
 
                                                                               
                       
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00      
30 Days
  11     5,905,447.62       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     11       5,905,447.62    
 
60 Days
  3     877,804.99       60 Days     0       0.00       60 Days     0       0.00
      60 Days     0       0.00       60 Days     3       877,804.99      
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00      
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00      
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00      
180+ Days
  1     185,466.73       180+ Days     0       0.00       180+ Days     0      
0.00       180+ Days     0       0.00       180+ Days     1       185,466.73    
                                                                     
 
  15     6,968,719.34             0       0.00             0       0.00        
    0       0.00             15       6,968,719.34      
 
                                                                               
                       
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal    
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance    
 
                                                                               
                       
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %    
30 Days
  1.788618%     2.945286 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     1.788618%       2.945286 %    
60 Days
  0.487805%     0.437797 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.487805%       0.437797 %    
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %    
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %    
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %    
180+ Days
  0.162602%     0.092500 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.162602%       0.092500 %                                    
                                   
 
  2.439024%     3.475582 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
2.439024%       3.475582 %    
 
                                                                               
                                                                               
                   

                                                                               
                                  DELINQUENT     BANKRUPTCY     FORECLOSURE    
REO     TOTAL     Group Two                       1.183654%                    
                                                No. of   Principal           No.
of     Principal           No. of     Principal           No. of     Principal  
        No. of     Principal Balance         Loans   Balance           Loans    
Balance           Loans     Balance           Loans     Balance           Loans
             
 
                                                                               
                       
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00      
30 Days
  10     2,533,867.85       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     10       2,533,867.85    
 
60 Days
  1     189,907.54       60 Days     0       0.00       60 Days     0       0.00
      60 Days     0       0.00       60 Days     1       189,907.54      
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00      
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00      
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00      
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                         
 
  11     2,723,775.39             0       0.00             0       0.00        
    0       0.00             11       2,723,775.39      
 
                                                                               
                       
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal    
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance    
 
                                                                               
                       
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %    
30 Days
  2.747253%     2.423626 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     2.747253%       2.423626 %    
60 Days
  0.274725%     0.181645 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.274725%       0.181645 %    
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %    
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %    
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %    
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                                   
 
  3.021978%     2.605271 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
3.021978%       2.605271 %    
 
                                                                               
                                                                               
                   

 